United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 16-3056
                          ___________________________

                                        Travis Ross

                          lllllllllllllllllllll Plaintiff - Appellant

                                              v.

Dr. Mary Carpenter, Director of Prison Health Care, in her individual and official capacity

                         lllllllllllllllllllll Defendant - Appellee
                                        ____________

                      Appeal from United States District Court
                       for the District of South Dakota - Pierre
                                    ____________

                              Submitted: February 7, 2017
                               Filed: February 14, 2017
                                    [Unpublished]
                                    ____________

Before LOKEN, BOWMAN, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

    South Dakota inmate Travis Ross appeals after the District Court1 granted
summary judgment to the defendant in his 42 U.S.C. § 1983 action. After de novo

      1
       The Honorable Roberto A. Lange, United States District Court Judge for the
District of South Dakota.
review, see Peterson v. Kopp, 754 F.3d 594, 598 (8th Cir. 2014), we conclude that Dr.
Carpenter was entitled to sovereign immunity on Ross’s official-capacity claims for
damages. See Kentucky v. Graham, 473 U.S. 159, 166 (1985) (“[A]n
official-capacity suit is . . . to be treated as a suit against the [government] entity.”);
Alabama v. Pugh, 438 U.S. 781, 782 (1978) (per curiam) (noting that unless a state
consented to the filing of a suit by a private party, such a suit is barred by the
Eleventh Amendment). We further conclude that Ross failed to show that Dr.
Carpenter was deliberately indifferent to his serious medical needs. See Barton v.
Taber, 820 F.3d 958, 964–65 (8th Cir. 2016) (explaining the deliberate-indifference
standard); Roe v. Crawford, 514 F.3d 789, 799 (8th Cir.) (“[I]f a procedure is not
medically necessary, then there is no necessity for a doctor’s attention.”), cert. denied,
555 U.S. 821 (2008); Goff v. Harper, 60 F.3d 518, 520 (8th Cir. 1995) (observing that
“in the prison context, a request for injunctive relief must always be viewed with
great caution” given the complexities inherent in prison administration).

       We affirm the judgment.
                       ______________________________




                                           -2-